Citation Nr: 0200124	
Decision Date: 01/04/02    Archive Date: 01/11/02

DOCKET NO.  01-05 254A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to waiver of a Department of Veterans Affairs 
Medical Center (VAMC) debt in the amount of $3,707.00.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel






INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2001 determination of the Committee 
on Waivers and Compromises (COWC) of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  


FINDINGS OF FACT

1.  In October 2000 the appellant allegedly crashed his 
automobile into VA property, and was charged by VA with a 
resulting debt of $3,707.00.  

2.  The appellant has requested waiver of this debt, and 
appears to have also challenged the validity of the debt.  


CONCLUSION OF LAW

The Board lacks jurisdiction to entertain the appellant's 
claim because the case or controversy does not affect the 
provision of benefits to the appellant.  38 U.S.C.A 511(a), 
7104(a), 7105 (West 1991 & Supp. 2001); 38 C.F.R. 20.101 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In October 2000 the appellant reportedly drove his automobile 
into an "OST" gate after leaving work at a VAMC.  He was 
charged by the police with reckless driving; however, this 
charge was later dismissed after the officer who had made the 
charge failed to appear in court.  VA notified the appellant 
that he had damaged VA property and that he owed a debt of 
$3,707.00 for the damage done to this property.  

The appellant requested a waiver of this debt, primarily 
contending that VA was at fault for the accident by refusing 
to let him work a day-shift as recommended by his physician 
due to medications he was required to take.  

In January 2001 the case was referred to the COWC.  In 
February 2001 the COWC denied the appellant's request for 
waiver.  The appellant appealed.  

Criteria and Analysis

The Board's jurisdiction extends only to decisions under a 
law that affects the provision of benefits to veterans.  
38 U.S.C.A. §§ 511(a), 7104(a) (West 1991 & Supp. 2001); 
38 C.F.R. 20.101 (2001).  

As noted above, the debt in question stems from the damage of 
VA property allegedly committed by the appellant.  It does 
not stem from the overpayment of VA benefits or from the 
erroneous payment of benefits.  Nor does it have anything to 
do with a VA loan program or VA medical treatment.  Further, 
there is no indication in the record that the appellant is 
even in receipt of any VA benefits.  In general, his debt and 
claim have nothing to do with the provision of benefits.  

Therefore, the case or controversy in question does not 
affect the provision of benefits to a veteran.  Thus, the 
Board does not have jurisdiction to address this matter.  
38 U.S.C.A. §§ 511(a), 7104(a) (West 1991 & Supp. 2001); 
38 C.F.R. 20.101 (2001).  

As an aside, the Board notes, without deciding, that there is 
some question as to the manner in which the appellant's claim 
has been handled, including the jurisdiction of the COWC to 
address the matter.  The claim appears to be more of a civil 
matter than a dispute over the overpayment or erroneous 
payment of a veteran's benefits.  See 38 C.F.R. §§ 1.900, 
1.956, 1.957.  

However, the Board again stresses that it does not have 
jurisdiction to address any matters pertaining to the above 
claim since it has not been established in the record that 
such claim affects the provision of benefits to a veteran.  
38 U.S.C.A. §§ 511(a), 7104(a) (West 1991 & Supp. 2001); 
38 C.F.R. 20.101 (2001).  Therefore, the claim must be 
dismissed.  

Additional Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  

This change in the law is potentially applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 
2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions); see generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because this case is being dismissed for lack of 
jurisdiction, the VCAA can have no applicability in this 
case.  For the Board to apply the VCAA, it would have to have 
jurisdiction over the case, and as has been determined, the 
Board has no such jurisdiction.  Because the Board has no 
jurisdiction to address the claim, it is not the factual 
evidence that is dispositive, but rather the interpretation 
and application of the governing statute concerning the 
Board's jurisdiction.  See 38 U.S.C.A. §§ 511(a), 7104(a) 
(West 1991 & Supp. 2001); 38 C.F.R. 20.101 (2001).  

The VCAA does not affect matters on appeal when the question, 
such as in this case, turns on a matter of law.  See Dela 
Cruz v. Principi, 15 Vet App 143 (2001).  


ORDER

The claim of entitlement to waiver of a VAMC debt in the 
amount of $3,707.00 is dismissed.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

